EXHIBIT 10.3
 
SUBORDINATION AND INTERCREDITOR AGREEMENT
 
THIS SUBORDINATION AND INTERCREDITOR AGREEMENT (this “Agreement”) is entered
into as of this 2nd day of June 2014, by and among TAPIA HOLDINGS, LLC, a
Delaware limited liability company (the “Subordinated Obligee”), TEG OIL & GAS
USA, INC., a Colorado corporation (“TEG”), SEFTON RESOURCES, INC., a British
Virgin Islands corporation (“Parent”), TEG MIDCONTINENT, INC., a Colorado
corporation (“TEGMC”, and, together with Parent and TEG, “Borrowers”) and BANK
OF THE WEST, a California corporation (“BOTW”), or such then present holder or
holders of the Senior Loan (as hereinafter defined) as may from time to time
exist (collectively with BOTW, the “Senior Lenders”).
 
RECITALS
 
A.           Borrowers and the Senior Lenders have entered into an Amended and
Restated Credit Agreement dated as of October 21, 2008 (as amended and hereafter
as the same may be amended, supplemented or otherwise modified from time to
time, the “Senior Loan Agreement”) and a Forbearance Agreement  made as of April
30, 2014 and a First Amendment to Forbearance Agreement made as of June 2, 2014
(“Forbearance Agreement”) pursuant to which, among other things, Senior Lenders
have agreed, subject to the terms and conditions set forth in the Senior Loan
Agreement, to make certain loans and financial accommodations to Borrowers and
the other Loan Parties. All of Borrowers’ obligations to the Senior Lenders
under the Senior Loan Agreement and the other Senior Loan Documents (as
hereinafter defined) are secured by liens on and security interests in
substantially all of the now existing and hereafter acquired personal property
of Borrowers (all collateral, real and personal, now or hereafter encumbered by
the lien of any Senior Loan Document is herein referred to collectively as the
“Collateral”). Borrowers and any other Obligated Person (as defined in the
Senior Loan Agreement) may each be referred to herein as a “Loan Party” and
collectively as “Loan Parties”. All other capitalized terms used but not defined
herein shall have the meanings set forth in the Senior Loan Agreement.
 
B.           TEG and the Subordinated Obligee have entered into that certain
Secured Subordinated Note Due July 31, 2014 dated as of June 2, 2014 (the
“Subordinated Note”), pursuant to which the Subordinated Obligee has loaned to
TEG an aggregate of $552,305.69, and may lend to TEG an additional $447,694.31.
 
C.           The Senior Lenders have required the execution and delivery of this
Agreement by the Subordinated Obligee and Borrowers in order to set forth the
relative rights and priorities of the Senior Lenders and the Subordinated
Obligee under the Senior Loan Documents and the Subordinated Note Documents (as
hereinafter defined).
 
AGREEMENT
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the parties hereto hereby covenant and agree
as follows:
 
1.           Definitions. In addition to the terms defined elsewhere in this
Agreement or in the recitals hereto, the following terms shall have the
following meanings in this Agreement:
 
 
 

--------------------------------------------------------------------------------

 
 
“Bankruptcy Code” means Title 11 of the United States Code, as amended from time
to time, and any successor statute and all rules and regulations promulgated
thereunder.
 
“Business Day” means any day on which commercial banks are open for commercial
banking business in New York, New York and San Francisco, California.
 
“Distribution” means, with respect to any indebtedness, (a) any payment or
distribution by any Person of cash, securities or other property, by set-off or
otherwise, on account, or as a payment or reduction of such indebtedness or
obligation, including, without limitation, at maturity of such indebtedness or
obligation or (b) any redemption, purchase or other acquisition of such
indebtedness or obligation by any Person.
 
“Enforcement Action” means to (a) take from or for the account of any Loan Party
or any guarantor of the Subordinated Obligations, by set-off or in any other
manner, the whole or any part of any moneys which may now or hereafter be owing
by any Loan Party or any such guarantor with respect to the Subordinated
Obligations; (b) sue for payment of, or to initiate or participate with others
in any suit, action or proceeding against any Loan Party or any such guarantor
to (i) enforce payment of or to collect the whole or any part of the
Subordinated Obligations (which shall include, for the avoidance of doubt, any
demand or collection of payment at maturity), or (ii) commence judicial
enforcement of any of the rights and remedies under the Subordinated Note
Documents or applicable law with respect to the Subordinated Obligations; (c)
accelerate the Subordinated Obligations; (d) exercise any put option or to cause
any Loan Party or any such guarantor to honor any redemption or mandatory
prepayment obligation under any Subordinated Note Document; (e) notify account
debtors or directly collect accounts receivable or other payment rights of any
Loan Party or any such guarantor; or (f) take any action under the provisions of
any state or federal law, including, without limitation, the Uniform Commercial
Code, or under any contract or agreement, to enforce, foreclose upon, take
possession of or sell any property or assets of any Loan Party or any such
guarantor including the Collateral.
 
“Paid in Full” or “Payment in Full” means, with respect to the Senior Loans, the
full and indefeasible payment in cash and satisfaction in full of all of the
obligations under the Senior Loan Documents (other than inchoate indemnity
obligations for which a claim has not yet been made in writing and any other
obligations which, by their terms, are to survive the termination of the Senior
Loan Documents), and the termination of all obligations of BOTW and Senior
Lenders under the Senior Loan Documents (including, without limitation, any
commitment to lend), and the termination of the Senior Loan Documents.
 
“Permitted Subordinated Obligation Payments” means (a) payments of regularly
scheduled payments of interest on the Subordinated Notes due and payable on a
non-accelerated basis in accordance with the terms of Subordinated Notes as in
effect as of the date hereof and (b) payments of Subordinated Costs and
Expenses.
 
“Person” means any natural person, corporation, general or limited partnership,
limited liability company, firm, trust, association, government, governmental
agency or other entity, whether acting in an individual, fiduciary or other
capacity.
 
 
-2-

--------------------------------------------------------------------------------

 
 
“Proceeding” means any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of a Person.
 
“Senior Loan(s)” means all obligations, liabilities and indebtedness of every
nature of any Loan Party from time to time owed to the Senior Lenders under the
Senior Loan Documents, whether now existing or hereafter created, including,
without limitation, the principal amount of all debts, claims and indebtedness,
accrued and unpaid interest and all fees, costs and expenses, whether primary,
secondary, direct, contingent, fixed or otherwise, heretofore, now and from time
to time hereafter owing, due or payable, whether before or after the filing of a
Proceeding under the Bankruptcy Code, together with (a) any amendments,
modifications, renewals or extensions thereof, and (b) any interest accruing
thereon after the commencement of a Proceeding, without regard to whether or not
such interest is an allowed claim.
 
“Senior Loan Documents” means the promissory note or other instruments
evidencing the Senior Loan or the obligation to pay the Senior Loan, any
guaranty with respect to the Senior Loan, any security agreement or other
collateral document securing the Senior Loan (including, without limitation, the
Senior Loan Agreement) and all other documents, agreements and instruments now
existing or hereafter entered into evidencing or pertaining to all or any
portion of the Senior Loan including but not limited to those documents and
agreements identified in the Forbearance Agreement and those documents and
exhibits attached as exhibits and referenced in that certain lawsuit now pending
in the Superior Court for the County of Ventura between BOTW and Borrowers Case
Number 56-2014-00451934-CU-BC-VTA (the “Action”).
 
“Subordinated Costs and Expenses” means reasonable out-of-pocket costs and
expenses payable by the Borrower to the Subordinated Obligee pursuant to the
terms of the Subordinated Note Documents as in effect on the date of this
Agreement or as modified in accordance with the terms of this Agreement.
 
“Subordinated Note Documents” means the Subordinated Notes and any other
agreement, promissory note or other instrument evidencing the Subordinated
Obligation or the obligation to pay the Subordinated Obligation, any guaranty or
security agreement with respect to the Subordinated Obligation and all other
documents, agreements and instruments now existing or hereafter entered into
evidencing or pertaining to all or any portion of the Subordinated Obligations,
including, without limitation, the Subordinated Notes.
 
“Subordinated Obligation(s)” means all obligations, liabilities and indebtedness
of every nature of any Loan Party from time to time owed to the Subordinated
Obligee, whether now existing or hereafter created, including, without
limitation, the principal amount of all debts, claims (including, without
limitation, indemnification rights arising in Subordinated Obligee’s capacity as
a shareholder, officer, director, member and/or partner of any Loan Party and
any right of the Subordinated Obligee to a return of any capital contributed to
any Loan Party) and indebtedness, accrued and unpaid interest and all fees,
costs and expenses, whether primary, secondary, direct, contingent, fixed or
otherwise, heretofore, now and from time to time hereafter owing, due or
payable, whether before or after the filing of a Proceeding under the Bankruptcy
Code together with any amendments, modifications, renewals or extensions
thereof.
 
 
-3-

--------------------------------------------------------------------------------

 
 
2.             Subordination.
 
2.1.           Subordination of Subordinated Obligations to Senior Loans. Each
Loan Party covenants and agrees, and the Subordinated Obligee likewise covenants
and agrees, notwithstanding anything to the contrary contained in any of the
Subordinated Note Documents, that the payment of any and all of the Subordinated
Obligations shall be subordinate and subject in right and time of payment, to
the extent and in the manner hereinafter set forth, to the Payment in Full of
all Senior Loans. Each holder of the Senior Loans, whether now outstanding or
hereafter created, incurred, assumed or guaranteed, shall be deemed to have
acquired the Senior Loans in reliance upon the provisions contained in this
Agreement. Except as otherwise permitted under subsection 2.2 below, until the
date that the Senior Loan has been Paid in Full, TEG shall not make and the
Subordinated Obligee shall not accept any Distribution, whether in cash,
securities or other property, on account of any Subordinated Obligation. In
addition, each Loan Party and the Subordinated Obligee acknowledges and agrees
that the Senior Loans constitute “Superior Indebtedness” under and as such terms
are used in the Subordinated Note Documents.
 
2.2.           Permitted Subordinated Obligation Payments Restrictions.
Notwithstanding the provisions of subsection 2.1 hereinabove, Permitted
Subordinated Obligation Payments may be made by TEG and accepted by the
Subordinated Obligee, but only if, at the time of such payment, (i) the Senior
Loan has been Paid in Full and (ii) such payment shall be made in accordance
with the terms and conditions of the Subordinated Note Documents as in effect as
of the date hereof.
 
2.3.           Subordinated Obligation Standstill. Until the Senior Loans are
Paid in Full, the Subordinated Obligee shall not, without the prior written
consent of BOTW, take any Enforcement Action with respect to the Subordinated
Obligations.
 
2.4.           Incorrect Payments. If any Distribution on account of the
Subordinated Obligations not permitted to be made by any Loan Party or accepted
by the Subordinated Obligee under this Agreement is made and received by the
Subordinated Obligee, such Distribution shall not be commingled with any of the
assets of the Subordinated Obligee, shall be held in trust by the Subordinated
Obligee for the benefit of Senior Lenders and shall be promptly paid over to the
Senior Lenders for application in accordance with the Senior Loan Documents to
the payment of the Senior Loans then remaining unpaid, until the Senior Loans
are Paid in Full.
 
2.5.           Subordination of Liens and Security Interests; Agreement Not to
Contest; Agreement to Release any Liens. Until the Senior Loans have been Paid
in Full, all liens and security interests of the Subordinated Obligee in the
Collateral, if any, shall be and hereby are subordinated for all purposes and in
all respects to the liens and security interests of the Senior Lenders in the
Collateral, regardless of the time, manner or order of perfection of any such
liens and security interests and regardless of any failure, whether intervening
or continuing, of the Senior Lenders’ liens and security interests to be
perfected. The Subordinated Obligee agrees that it will not at any time contest
the validity, perfection, priority or enforceability of the Senior Loans, the
Senior Loan Documents, or the liens and security interests of Senior Lenders in
the Collateral securing the Senior Loans.
 
 
-4-

--------------------------------------------------------------------------------

 
 
2.6.          Application of Proceeds from Sale or other Disposition of the
Collateral. In the event of any sale, transfer or other disposition (including a
casualty loss or taking through eminent domain) of the Collateral, which may
occur only subject to the prior written agreement of Senior Lenders, the
proceeds resulting therefrom (including insurance proceeds) shall be applied in
accordance with the terms of the Senior Loan Documents or as otherwise consented
to by BOTW until after the Senior Loans are Paid in Full.
 
2.7.          Sale, Transfer or other Disposition of Subordinated Obligation.
 
(a)           The Subordinated Obligee shall not sell, assign, pledge, dispose
of or otherwise transfer all or any portion of the Subordinated Obligation or
any Subordinated Note Document, unless, prior to the consummation of any such
action, the transferee thereof or holder of such security interest or
participation shall execute and deliver to the Senior Lenders a joinder to this
Agreement in the form of Annex I hereto or an agreement substantially identical
to this Agreement, providing for the continued subordination of the Subordinated
Obligations to the Senior Loans as provided herein and for the continued
effectiveness of all of the rights of the Senior Lenders arising under this
Agreement.
 
(b)           Notwithstanding the failure of any transferee to execute or
deliver a joinder or agreement substantially identical to this Agreement, the
subordination effected hereby shall survive any sale, assignment, pledge,
disposition or other transfer of all or any portion of the Subordinated
Obligation, and the terms of this Agreement shall be binding upon the successors
and assigns of the Subordinated Obligee, as provided in Section 11.
 
2.8.          No Disposition of Collateral.
 
Until such time as the Senior Loans are Paid in Full, the Subordinated Obligee
will not consent to or take any steps to further encumber, sell, move, transfer
or otherwise encumber the Collateral or exercise any of its rights as
Subordinated Obligee.
 
2.9.          Liquidation, Dissolution, Bankruptcy. In the event of any
Proceeding involving TEG:
 
(a)           The parties expressly acknowledge the enforceability of this
Agreement in an insolvency proceeding to the same extent that this Agreement is
enforceable under applicable nonbankruptcy law as is provided in Section 510(a)
of the Bankruptcy Code.  Further, this Agreement shall be effective before,
during and after the commencement of a Proceeding.
 
(b)           Any Distribution, whether in cash, securities or other property
which would otherwise, but for the terms hereof, be payable or deliverable in
respect of the Subordinated Obligation shall be paid or delivered directly to
BOTW (to be held and/or applied by Senior Lenders in accordance with the terms
of the Senior Loan Documents) until after the Senior Loans are Paid in Full. The
Subordinated Obligee irrevocably authorizes, empowers and directs any debtor,
debtor in possession, receiver, trustee, liquidator, custodian, conservator or
other Person having authority, to pay or otherwise deliver all such
Distributions to BOTW. The Subordinated Obligee also irrevocably authorizes and
empowers BOTW, in the name of the Subordinated Obligee, to demand, sue for,
collect and receive any and all such Distributions.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(c)           The Subordinated Obligee agrees that BOTW may consent to the use
of cash collateral or provide financing to any Loan Party on such terms and
conditions and in such amounts as BOTW, in its sole discretion, may decide and,
in connection therewith, any Loan Party may grant to BOTW for the benefit of
Senior Lenders liens and security interests upon all of the property of any Loan
Party, which liens and security interests (i) shall secure payment of the Senior
Loans (whether such Senior Loans arose prior to the commencement of any
Proceeding or at any time thereafter) and all other financing provided by Senior
Lenders during the Proceeding, and (ii) shall be superior in priority to the
liens and security interests, if any, in favor of the Subordinated Obligee on
the property of any Loan Party. The Subordinated Obligee shall not, directly or
indirectly, assert or support the assertion of, and hereby waives any right that
it may assert or support the assertion of any claim under Section 506(c) or
“equities of the case” exception of Section 552(b) of the Bankruptcy Code as
against Senior Lenders or any of the Collateral.
 
(d)           The Subordinated Obligee agrees that it will not provide, or offer
to provide any debtor in possession financing to Borrowers without the prior
written consent of BOTW unless the debtor in possession is expressly junior in
all respects to the Senior Loan.  The Subordinated Obligee agrees not to assert
any right it may have to “adequate protection” of the Subordinated Obligee’s
interest in any Collateral in any Proceeding and agrees that it will not seek to
have the automatic stay lifted with respect to any Collateral without the prior
written consent of BOTW. The Subordinated Obligee waives any claim it may now or
hereafter have arising out of BOTW’s election, in any Proceeding instituted
under the Bankruptcy Code, of the application of Section 1111(b)(2) of the
Bankruptcy Code, and/or any borrowing or grant of a security interest under
Section 364 of the Bankruptcy Code by TEG, as debtor in possession. The
Subordinated Obligee further agrees that it will not seek to participate or
participate on any creditor’s committee without BOTW’s prior written consent,
and waives any right it may now or hereafter may have to object to a motion for
relief from stay by Senior Lenders or to the sale or other disposition of the
Collateral.
 
(e)           Notwithstanding anything contained herein to the contrary, the
Subordinated Obligee may file proofs of claim against the Borrower in any
Proceeding involving TEG. The Subordinated Obligee agrees to execute, verify,
deliver and file any proofs of claim in respect of the Subordinated Obligations
requested by BOTW in connection with any such Proceeding and hereby irrevocably
authorizes, empowers and appoints BOTW its agent and attorney-in-fact to (i)
execute, verify, deliver and file such proofs of claim upon the failure of the
Subordinated Obligee promptly to do so prior to thirty (30) days before the
expiration of the time to file any such proof of claim, and (ii) vote such claim
in any such Proceeding upon the failure of the Subordinated Obligee to do so
prior to fifteen (15) days before the expiration of the time to vote any such
claim; provided, however, that BOTW shall have no obligation to execute, verify,
deliver, file and/or vote any such proof of claim. In the event that BOTW votes
any claim in accordance with the authority granted hereby, the Subordinated
Obligee shall not be entitled to change or withdraw such vote. The Subordinated
Obligee hereby assigns to BOTW or its nominee (and will, upon request of BOTW,
reconfirm in writing the assignment to BOTW or its nominee of) all rights of the
Subordinated Obligee under such claims.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(f)           The Senior Loans shall continue to be treated as the Senior Loans
and the provisions of this Agreement shall continue to govern the relative
rights and priorities of Senior Lenders and the Subordinated Obligee even if all
or part of the Senior Loans or the security interests securing the Senior Loans
are subordinated, set aside, avoided, invalidated or disallowed in connection
with any such Proceeding, and this Agreement shall be reinstated if at any time
any payment of any of the Senior Loans is rescinded or must otherwise be
returned by any holder of the Senior Loans or any representative of such holder.
 
3.             Modifications.
 
3.1.           Modifications to Senior Loan Documents. The Senior Lenders may at
any time and from time to time without the consent of or notice to the
Subordinated Obligee, without incurring liability to the Subordinated Obligee
and without impairing or releasing the obligations of the Subordinated Obligee
under this Agreement, change the manner or place of payment or extend the time
of payment of or renew or alter any of the terms of the Senior Loans, or amend
in any manner any agreement, note, guaranty or other instrument evidencing or
securing or otherwise relating to the Senior Loans; provided, however, that no
such modification may increase the aggregate principal amount of the Senior
Loans or commitments therefor to an amount in excess of the amount owing on the
date of this Agreement without the written consent of the Subordinated Obligee.
 
3.2.           Modifications to Subordinated Note Documents. Until the Senior
Loans have been Paid in Full, and notwithstanding anything to the contrary
contained in the Subordinated Note Documents, the Subordinated Obligee shall
not, without the prior written consent of BOTW, agree to any amendment,
modification or supplement to the Subordinated Note Documents that is adverse to
the interests of the Borrowers or Senior Lenders, including, without limitation,
any amendment, modification or supplement which would(A) increase the principal
amount of the Subordinated Notes (except as a result of the addition to
principal of accrued interest), (B) increase the interest rate applicable to the
Subordinated Notes in effect on the date hereof, except in connection with the
imposition of a default rate of interest in accordance with the terms of the
Subordinated Note Documents as in effect on the date hereof, (C) change (to
earlier dates) any dates upon which payments of principal or interest are due
thereon, (D) modify any event of default (other than to eliminate any such event
of default or increase any grace period related thereto), or add any event of
default, (E) modify or add any new financial maintenance, negative or
affirmative covenant, (F) modify the prepayment or redemption provisions of the
Subordinated Notes or any Subordinated Note Document or add any mandatory
prepayments or redemptions thereto, (G) subordinate any Subordinated Obligations
to any other indebtedness or obligation or (H) obtain any guaranties or credit
support from any Person other than the Loan Parties unless a corresponding
guaranty or credit support is offered to the Senior Lenders. Nothing herein
shall be construed to imply BOTW’s or the Senior Lenders’ consent to the making
of any other loans or other advances by the Subordinated Obligee (other than the
Subordinated Obligations made pursuant to the Subordinated Note Documents).
 
 
-7-

--------------------------------------------------------------------------------

 
 
4.             Waiver of Certain Rights by Subordinated Obligee.
 
4.1.           Marshaling. The Subordinated Obligee hereby waives any rights it
may have under applicable law to assert the doctrine of marshaling or to
otherwise require BOTW or the Senior Lenders to marshal any property of any Loan
Party or any guarantor of the Senior Loans for the benefit of the Subordinated
Obligee.
 
4.2.           Rights Relating to BOTW’s Actions with respect to the Collateral.
The Subordinated Obligee hereby waives, to the extent permitted by applicable
law, any rights which it may have to enjoin or otherwise obtain a judicial or
administrative order preventing BOTW from taking, or refraining from taking, any
action with respect to all or any part of the Collateral. Without limitation of
the foregoing, the Subordinated Obligee hereby agrees (a) that it has no right
to direct or object to the manner in which BOTW enforces its rights and remedies
with respect to, or applies the proceeds of, the Collateral resulting from the
exercise by BOTW of rights and remedies under the Senior Loan Documents to the
Senior Loans, and (b) that BOTW has not assumed any obligation to act as the
agent for the Subordinated Obligee with respect to the Collateral.
 
4.3.           Rights Relating to Disclosures. The Subordinated Obligee hereby
agrees that the Senior Lenders have not assumed any obligation or duty to
disclose information regarding any Loan Party or the Senior Loans to the
Subordinated Obligee, and the Senior Lenders shall have no special or fiduciary
relationship to the Subordinated Obligee. The Subordinated Obligee hereby fully
waives and releases Senior Lenders from any affirmative disclosures which may be
required of Senior Lenders under applicable law.
 
5.            Senior Lenders Remedies. Except for the any motion or other
application to the Court in the Action seeking the appointment of a Receiver or
the continued prosecution of the pending Action, in either case, in accordance
with the provisions of the Forbearance Agreement, prior to the Senior Lenders
exercising any other rights and remedies under the Senior Loan Agreement, Senior
Lenders agree to provide the Subordinated Obligee notice of the Senior Lenders’
intention to exercise rights or remedies, and the Subordinated Obligee shall
have the right to (a) cause the Borrowers to cure in the case of a non-payment
default or (b) purchase the Senior Loans from the Senior Lenders for an amount
equal to that which would constitute Payment in Full if paid by Borrowers, in
either case within five (5) Business Days of such notice.
 
6.            Construction. The terms of this Agreement were negotiated among
business persons sophisticated in the area of business finance, and accordingly,
in construing the terms of this Agreement, no rule or law which would require
that this instrument be construed against the party who drafted this instrument
shall be given any force or effect.
 
7.            Modification of this Agreement. Any modification or waiver of any
provision of this Agreement, or any consent to any departure by any party from
the terms hereof, shall not be effective in any event unless the same is in
writing and signed by BOTW and the Subordinated Obligee, and then such
modification, waiver or consent shall be effective only in the specific instance
and for the specific purpose given. Any notice to or demand on any party hereto
in any event not specifically required hereunder shall not entitle the party
receiving such notice or demand to any other or further notice or demand in the
same, similar or other circumstances unless specifically required hereunder. For
the avoidance of doubt, Borrower’s signature shall not be required to amend or
otherwise modify this Agreement.
 
 
-8-

--------------------------------------------------------------------------------

 
 
8.             Additional Subordinated Obligees; Further Assurances. To the
extent requested by BOTW, the Subordinated Obligee and any Loan Party shall
cause each shareholder, director, officer, member or partner in any Loan Party
to join in and execute this Agreement. Each party to this Agreement promptly
will execute and deliver such further instruments and agreements and do such
further acts and things as may be reasonably requested in writing by any other
party hereto that may be necessary or desirable in order to effect fully the
purposes of this Agreement.
 
9.             Continuing Agreement. This is a continuing agreement and will
remain in full force and effect until after all of the obligations under the
Senior Loan Documents have been Paid in Full. This Agreement will continue to be
effective or will be reinstated, as the case may be, if at any time payment of
all or any part of the Senior Loan Documents or the obligations thereunder is
rescinded or must otherwise be returned by BOTW and/or the Senior Lenders upon
insolvency, bankruptcy, or reorganization of any Loan Party or otherwise, all as
though such payment had not been made.
 
10.           Notices. Any notice or other communication required or permitted
under this Agreement shall be in writing and personally delivered, mailed by
registered or certified mail (return receipt requested and postage prepaid),
sent by electronic mail (with a confirming copy sent by regular mail), or sent
by prepaid overnight courier service, and addressed to the relevant party at its
address set forth below, or at such other address as such party may, by written
notice, designate as its address for purposes of notice under this Agreement:
 
If to Senior Lenders, to BOTW at:
 
Bank of the West
Attention: Angie Coro, Vice Predident SAD Portfolio
300 South Grand
Los Angeles, CA 90071
Telephone: 213-972-0415
E-mail:angeles.coroWbankofthewest.com
 
With copy to:
 
Mark Williams, Esq.
Sherman & Howard, LLC
633 17th Street
Denver, CO 80202
Telephone: 303-299-8211
E-Mail: mwilliams@shermanhoward.com


 
-9-

--------------------------------------------------------------------------------

 
 
If to Borrowers or any other Loan Party, at:
 
Sefton Resources, Inc.
2050 S. Oneida St., Suite 102
Denver, CO  80224
Attention: Kris Short
Telephone: 303.759.2700
E-mail: kshort@seftonresources.com
 
If to the Subordinated Obligee:
 
Tapia Holdings, LLC
c/o Hawker Energy, LLC
326 S. Pacific Coast Highway, Suite 102
Redondo Beach, CA 90277
Attention: Darren Katic
Telephone: (310) 316-3623
E-mail: dkatic@hawkerenergyllc.com
 
If mailed, notice shall be deemed to be given five (5) days after being sent,
and if sent by personal delivery, electronic mail or prepaid courier, notice
shall be deemed to be given when delivered.
 
11.           Successors and Assigns. This Agreement shall inure to the benefit
of, and shall be binding upon, the respective successors and assigns of the
Senior Lenders, the Subordinated Obligee and the Loan Parties; provided,
however, that neither the Subordinated Obligee nor any Loan Party may assign
this Agreement or the Subordinated Note Documents in whole or in part without
the prior written consent of BOTW. The Senior Lenders may, from time to time,
without notice to the Subordinated Obligee, assign or transfer any or all of the
Senior Loans or any interest therein to any Person and, notwithstanding any such
assignment or transfer, or any subsequent assignment or transfer, the Senior
Loans shall, subject to the terms hereof, be and remain the Senior Loans for
purposes of this Agreement, and every permitted assignee or transferee of any of
the Senior Loans or of any interest therein shall, to the extent of the interest
of such permitted assignee or transferee in the Senior Loans, be entitled to
rely upon the subordination provided under this Agreement and shall be entitled
to enforce the terms and provisions hereof to the same extent as if such
assignee or transferee were initially a party hereto.
 
12.           No Waiver or Novation. No waiver shall be deemed to have been made
by any party to this Agreement of any of its rights under this Agreement unless
the same shall be in writing and duly signed by its duly authorized officers,
and each waiver, if any, shall be a waiver only with respect to the specific
instance involved and shall in no way impair the rights of any party to this
Agreement in any other respect at any time. No executory agreement shall be
effective to change, modify or to discharge, in whole or in part, this
Agreement, unless such executory agreement is in writing and duly signed by the
duly authorized officers of each party to this Agreement.
 
 
-10-

--------------------------------------------------------------------------------

 
 
13.           CONSENT TO JURISDICTION. EACH OF THE LOAN PARTIES AND THE
SUBORDINATED OBLIGEE HEREBY CONSENTS TO THE JURISDICTION OF THE COURT THEN
HANDLING THE ACTION OR SHOULD THAT ACTION NO LONGER BE PENDING, ANY STATE OR
FEDERAL COURT LOCATED WITHIN THE COUNTY OF VENTURA, STATE OF CALIFORNIA, AND
IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO
THIS AGREEMENT SHALL BE LITIGATED IN SUCH COURTS. BY EXECUTING AND DELIVERING
THIS AGREEMENT, EACH PARTY, FOR ITSELF, IN CONNECTION WITH ITS PROPERTIES AND ON
BEHALF OF THE RESPECTIVE PARTIES IT REPRESENTS, IRREVOCABLY (A) ACCEPTS
GENERALLY AND UNCONDITIONALLY THE JURISDICTION AND VENUE OF THE AFORESAID
COURTS; (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE
OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE PARTY
AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10; AND (D) AGREES THAT
SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT,
AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT.
 
14.           Miscellaneous.
 
14.1.           Conflict. In the event of any conflict between any term,
covenant or condition of this Agreement and any term, covenant or condition of
any of the Subordinated Note Documents, the provisions of this Agreement shall
control and govern.
 
14.2.           Headings. The paragraph headings used in this Agreement are for
convenience only and shall not affect the interpretation of any of the
provisions hereof.
 
14.3.           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument, but in making proof
hereof, it shall only be necessary to produce one such counterpart containing
signatures pages signed by each party.
 
14.4.           Severability. If any provision of this Agreement is deemed to be
invalid, illegal or unenforceable by reason of the operation of any law or by
reason of the interpretation placed thereon by any court or governmental
authority, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not in any way be affected or impaired thereby, and the
affected provision shall be modified to the minimum extent permitted by law so
as most fully to achieve the intention of this Agreement.
 
14.5.           Governing Law. THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES.
 
 
-11-

--------------------------------------------------------------------------------

 
 
14.6.           Relative Rights. This Agreement shall define the relative rights
of the Senior Lenders and the Subordinated Obligee. Nothing in this Agreement
shall (a) impair, as between the Loan Parties and the Senior Lenders, the
obligation of the Loan Parties with respect to the payment of the Senior Loans
and the Subordinated Obligations in accordance with their respective terms, or
(b) affect the relative rights of the Senior Lenders or the Subordinated Obligee
with respect to any other creditors of the Loan Parties.
 
14.7.           Subrogation. Subject to the Payment in Full of all Senior Loans,
the Subordinated Obligee shall be subrogated to the rights of BOTW and Senior
Lenders to receive Distributions with respect to the Senior Loans until the
Subordinated Obligations are paid in full. The Subordinated Obligee agrees that
if all or any part of a payment made with respect to the Senior Debt is
recovered from the holders of the Senior Loans in a Proceeding or otherwise, any
Distribution received by the Subordinated Obligee with respect to the
Subordinated Obligations at any time after the date on which the Subordinated
Obligee is notified by BOTW that such payment has been recovered, whether
pursuant to the right of subrogation provided for in this Agreement or
otherwise, shall be deemed to have been received by the Subordinated Obligee in
trust as property of BOTW and the Senior Loans and the Subordinated Obligee
shall promptly upon receipt of such notice by the Subordinated Obligee deliver
the same to BOTW for the benefit of the Senior Lenders for application to the
Senior Loans until the Senior Loans are Paid in Full. A Distribution made
pursuant to this Agreement to BOTW or the Senior Lenders which otherwise would
have been made to a Subordinated Obligee is not, as between the Borrowers and
the Subordinated Obligee, a payment by the Borrowers to or on account of the
Senior Loans.
 
14.8.           Entire Agreement. This Agreement (including the documents and
instruments referred to herein) constitutes the entire agreement and supersedes
all other prior agreements and understandings, both written and oral, among the
parties with respect to the subject matter hereof.
 


 


 
[SIGNATURES APPEAR ON FOLLOWING PAGE]
 
 
-12-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, intending to be legally bound, and intending that this
Agreement constitute an instrument executed and delivered under seal, the
parties have caused this Agreement to be executed under seal as of the date
first written above.
 
 

 
SENIOR LENDER:
     
BANK OF THE WEST
     
By:
/s/ Angeles Coro  
Name:
ANGELES CORO  
Title:
VICE PRESIDENT              
BORROWERS:
     
TEG OIL & GAS USA, INC.
     
By:
/s/ T.G. Milne  
Name:
T.G. MILNE  
Title:
DIRECTOR        
SEFTON RESOURCES, INC.
     
By:
/s/ T.G. Milne  
Name:
T.G. MILNE  
Title:
DIRECTOR        
TEG MIDCONTINENT, INC.
     
By:
/s/ T.G. Milne  
Name:
T.G. MILNE  
Title:
DIRECTOR        
SUBORDINATED OBLIGEE:
     
TAPIA HOLDINGS, LLC
     
By:
/s/ Darren Katic  
Name:
DARREN KATIC  
Title:
PRESIDENT OF SARA CREEK GOLD CORP., ITS SOLE MEMBER

 
[Signature page to Subordination and Intercreditor Agreement]
 
 

--------------------------------------------------------------------------------

 
 
ANNEX I
 
FORM OF JOINDER AGREEMENT
 
This JOINDER AGREEMENT (this “Joinder Agreement”) dated as of [______] is
executed by the [             ] 2014, by and among TAPIA HOLDINGS, LLC, a
Delaware limited liability company (the “Subordinated Obligee”), TEG OIL & GAS
USA, INC., a Colorado corporation (“TEG”), SEFTON RESOURCES, INC., a British
Virgin Islands corporation (“Parent”), TEG MIDCONTINENT, INC., a Colorado
corporation (“TEGMC”, and, together with Parent and TEG, “Borrowers”) and BANK
OF THE WEST, a California corporation (“BOTW”), or such then present holder or
holders of the Senior Loan (as hereinafter defined) as may from time to time
exist (collectively with BOTW, the “Senior Lenders”). Capitalized terms not
otherwise defined herein are being used herein as defined in the Agreement.
 
The signatories hereto are the transferor (the “Transferor Subordinated
Obligee”) and the transferee (the “Transferee Subordinated Obligee”) of certain
Subordinated Obligations (the “Transfer”) and are required to execute this
Joinder Agreement pursuant to Section 2.7 of the Agreement.
 
In consideration of the premises and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each signatory hereby
agrees as follows:
 
1.           The Transferee Subordinated Obligee assumes all the rights and
obligations of a Subordinated Obligee under the Agreement and agrees that it
shall be bound as a Subordinated Obligee under the terms of the Agreement as if
it had been an original signatory to such agreement.
 
2.           The Transferee Subordinated Obligee’s address for notices under the
Agreement shall be as set forth beneath its signature hereto (or such other
address as such signatory may designate in writing from time to time pursuant to
Section 10 of the Agreement).
 
3.           Giving effect to the Transfer, the Transferor Subordinated Obligee
[will/will not] hold any Subordinated Obligations. Consequently, the Transferor
[will/will not] continue to be bound by the provisions of the Agreement.
 
4.           The signatories hereto hereby waive notice of acceptance of this
Joinder Agreement by the other parties to the Agreement.
 


 


 
[SIGNATURES APPEAR ON FOLLOWING PAGE]
 
 
Annex I-1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Joinder Agreement to be
executed under seal as of the date first written above.
 

 
Transferee Subordinated Obligee:
     
[                     ]
      By:       Name:    
Title:
       
Address:
 
Attention:[                     ]
 
Facsimile Number: [                     ]”
 
E-mail address: [                     ]
                   
Transferor Subordinated Obligee:
       
[                     ]
       
By:
     
Name:
   
Title:
       
Address:
 
Attention:[                     ]
 
Facsimile Number: [                     ]
 
E-mail address: [                     ]

 
 
Annex I-2

--------------------------------------------------------------------------------